Citation Nr: 0506644	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertensive cardiovascular disease.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative joint disease of the left elbow 
and bilateral knees.

3.  Entitlement to service connection for arthritis of the 
back.

4.  Entitlement to service connection for diabetes mellitus 
(DM).

5.  Entitlement to service connection for Crohn's disease and 
irritable bowel syndrome (IBS).

6.  Entitlement to service connection for an anxiety 
disorder.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for bronchitis.

9.  Entitlement to an increased evaluation for dysfunction of 
the distal nerve of the left middle finger, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
March 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran testified at a May 2004 Travel Board hearing 
before the undersigned Veterans Law Judge.  

The Board notes that in May 2002, the veteran raised the 
issues of entitlement to service connection for post-
traumatic stress disorder and for migraine headaches.  The RO 
has not, as yet adjudicated these issues and the are referred 
to the RO for initial adjudication.


FINDINGS OF FACT

1.  In an unappealed August 1992 rating decision, the RO 
denied entitlement to service connection for arthritis of the 
left elbow and bilateral knees, and for hypertension.  

2.  The evidence received since the August 1992 rating 
decision, with respect to the denial of service connection 
for arthritis and hypertension, is either cumulative or 
redundant.  It does not bear directly and substantially upon 
the specific matter of whether the veteran's arthritis and 
hypertension had their onset in service or are otherwise 
related to any incident of service; and when considered with 
all of the evidence of record, it has no significant effect 
upon the facts previously considered.

3.  There is no competent medical evidence of record 
etiologically linking the veteran's current arthritis of the 
back to his service or any incident therein.

4.  There is no competent medical evidence of record 
etiologically linking the veteran's current DM to his service 
or any incident therein.

5.  There is no competent medical evidence of record 
indicating the veteran has a current diagnosis of Crohn's 
disease or etiologically linking his current IBS to his 
service or any incident therein.

6.  There is no competent medical evidence of record 
etiologically linking the veteran's current anxiety disorder 
to his service or any incident therein.  

7.  There is no competent medical evidence of record 
etiologically linking the veteran's current sinusitis to his 
service or any incident therein.

8.  There is no competent medical evidence of record 
indicating the veteran has a current diagnosis of bronchitis 
or etiologically linking any such disability to his service 
or any incident therein.

9.  The veteran's service-connected dysfunction of the distal 
nerve of the left middle finger is manifested by symptoms 
productive of no more than moderate disability.


CONCLUSIONS OF LAW

1.  The August 1992 rating decision, which denied the 
veteran's claims of entitlement to service connection for 
arthritis and hypertension, is a final decision. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  New and material evidence has not been presented to 
reopen the claims of entitlement to service connection for 
hypertensive vascular disease and degenerative joint disease 
of the left elbow and bilateral knees.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Arthritis of the back was not incurred in or aggravated 
by military service; and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

4.  DM was not incurred in or aggravated by military service; 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Crohn's disease or IBS was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

6.  An anxiety disorder was not incurred in or aggravated by 
military service; and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

7.  Sinusitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

8.  Bronchitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

9.  The criteria for a rating in excess of 20 percent for 
dysfunction of the distal nerve of the left middle finger 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.69, 4.120, 4.124a, Diagnostic Code 8515 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In the present case, a rating decision dated in July 2002 
denied service connection for hypertensive cardiovascular 
disease, degenerative joint disease of the left elbow and 
bilateral knees, arthritis of the back, DM, Crohn's disease 
and IBS, anxiety disorder, sinusitis and bronchitis, as well 
as an increased evaluation for dysfunction of the distal 
nerve of the left middle finger.  Only after that rating 
action was promulgated did the RO, in August 2002, November 
2002 and September 2003, provide adequate notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claims. 

While the notice provided to the veteran in August and 
November 2002, and in September 2003 was not given prior to 
the first RO adjudication of the claims in July 2002, the 
notice was provided by the RO prior to certification of the 
claims, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In the September 2003 letter, VA notified the veteran of his 
responsibility to submit new and material evidence, which 
tended to show that his claims for service connection for 
hypertensive cardiovascular disease and degenerative joint 
disease of the left elbow and bilateral knees should be 
reopened.  This letter informed the veteran of what 
constituted new and material evidence.  The veteran was also 
informed that he needed to submit evidence that tended to 
show that the other claimed conditions were either incurred 
in or aggravated by his active service.  All of the above-
mentioned letters also suggested that he submit any evidence 
in his possession.  By these letters, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate a reopening of some of his claim, service 
connection for others and an increased evaluation, and it 
indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA and private treatment records, as well 
as VA examination reports and Social Security Administration 
records.  The veteran has repeatedly alleged that service 
treatment records from Fort Knox, Kentucky have apparently 
been lost.  He stated that he has made attempts to secure the 
records and been advised that the records were lost.  He has 
submitted copies of the service medical records in his 
possession, which were already of record.  Additionally, in 
November 2002, VA requested treatment records from the Army 
in Fort Knox, Kentucky.  In December 2002, VA was advised 
that the records might have been retired to the National 
Personnel Records Center (NPRC).  The veteran was advised of 
this fact in the June 2003 statement of the case.  VA had 
previously received all available service medical records 
from NPRC and the veteran has advised that he has made 
efforts to obtain the allegedly missing records without 
success.  The Board finds that VA has made reasonable efforts 
to obtain the service medical records and consequently finds 
that VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
2002).

New and Material Evidence

Factual Background

In a December 1989 rating decision, the RO denied the 
veteran's claim of service connection for hypertensive heart 
disease because there was no evidence of hypertension or 
hypertensive cardiovascular disease in his service medical 
records or at the time of his discharge from service.  

In January 1992, the veteran attempted to reopen his claim 
for hypertension and initially raised a claim of entitlement 
to service connection for arthritis.  In an August 1992 
rating decision, the RO denied the claims for service 
connection for hypertension and arthritis of the left elbow 
and bilateral knees, on the basis that there was no evidence 
of these conditions in service or within one year of his 
discharge from service.  The veteran did not appeal the 
determination.  

The evidence of record at that time consisted of the 
veteran's service medical records and VA and private medical 
records and a December 1987 VA examination report.  

The service medical records show no relevant complaints, 
findings, treatment or diagnoses associated with arthritis, 
hypertension or cardiovascular disease.  A March 1975 medical 
history report shows the veteran denied any relevant 
problems.  The accompanying separation examination report 
shows that clinical evaluation of the heart, upper and lower 
extremities was normal.  The veteran's blood pressure was 
124/72.

VA and private treatment records, dating from February 1987 
to January 1992, show he was followed for HTN as early as 
October 1987.  Treatment records indicate that he was taking 
medication to control his blood pressure.  He complained of 
bilateral knee pain and swelling in October 1987 and X-ray 
studies of both knees, conducted that same month, revealed a 
small bony spur on the proximal end of the left patella.  A 
July 1989 VA discharge summary shows the veteran was admitted 
for complaints of wheezing and shortness of breath.  At that 
time he reported a five-year history of HTN.  The discharge 
diagnosis included hypertensive cardiovascular disease.  He 
complained of left knee pain and swelling in February 1990.

During his December 1987 VA compensation examination, the 
veteran gave a history of HTN since 1977.  He denied any 
heart problems or chest pain, but stated he had shortness of 
breath.  He also complained of bilateral knee pain and 
swelling but denied any history of knee injury.  X-ray 
studies of both knees and the left elbow revealed bony spurs 
in all three joints.  The diagnoses included HTN and 
degenerative arthritis of the left elbow and bilateral knees.  

Evidence submitted subsequent to the August 1992 rating 
decision includes new and duplicative VA and private medical 
records, dating from August 1986 to March 2003, as well as 
the veteran's testimony at hearings in June 1994, November 
2002 and May 2004.  Additional evidence also includes a May 
1995 Social Security Administration decision and VA 
compensation examination reports dated in May and December 
1998, February 2002 and February 2004.  Letters from the 
veteran's private treating physicians were also submitted at 
various times.

Most of the VA medical records show ongoing complaints and 
treatment for HTN and cardiovascular disease without 
reference to the etiology of his hypertensive cardiovascular 
disease.  The treatment records also show intermittent 
complaints of knee pain and diagnosed arthritis, again, 
without reference to its etiology.  

The May 1995 Social Security Administration's decision 
indicates that the veteran had severe impairments that 
included hypertension that prevented him from performing his 
past relevant work or any other work.

A September 1998 private consultation report notes that the 
veteran's cardiac history dated back to at least 1988 when he 
developed congestive heart failure of undetermined etiology.  
The report further noted that he had a family history of 
heart failure, with both his father, at age 54, and a sister, 
at age 44, having died of heart failure.  The impression was 
episodic heart failure of unclear etiology, rule out familial 
cardiomyopathy.  The impression also included hypertension.  
A private catherization report, conducted the following day, 
shows an impression of non-ischemic cardiomyopathy.  The 
etiology was considered "viral and familial versus diabetic, 
hypertensive, etc."  

The veteran testified at his November 2002 and May 2004 
hearings that he was told that his blood pressure was high 
when he went on sick call in service.  He testified that he 
was not treated for HTN or cardiovascular disease in service 
and first received medication for HTN in the 1980's from a VA 
facility.  He was diagnosed with congestive heart failure in 
the 1990's.  He testified that he fell in service and injured 
his knees.  He first sought treatment for knee pain in the 
late 1970's at a VA facility.  

Analysis

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2003).  However, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date (on 
August 21, 2001), the Board will decide the claim under the 
prior version of the regulation.

Since the veteran did not appeal the August 1992 RO decision, 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2004).  His 
claims, then, cannot be reopened unless new and material 
evidence has been received since that decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2004).

The Board must determine whether new and material evidence 
has been received since the RO's August 1992 decision because 
this preliminary determination affects the Board's legal 
jurisdiction to reach the underlying merits of the claims.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
If the Board finds that no such evidence has been received, 
the analysis must end regardless of what the RO determined.  
Id.  Indeed, analysis beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted.  Id., at 1384.

The Board is required to give consideration to all of the 
evidence received since the last final disallowance of the 
claim on any basis, which, in this case, is the 1992 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently received evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Assuming the credibility of the evidence submitted since the 
1992 rating decision, the Board notes that the vast majority 
of the treatment records show ongoing treatment, but does not 
contain any references or opinions pertaining to the etiology 
of the veteran's bilateral knee or left elbow arthritis or to 
his HTN or cardiovascular disease.  The Court has held that 
records of treatment many years after service that do not 
indicate in any way that the conditions are service connected 
are not new and material evidence upon which a claim can be 
reopened.  See, e.g., Cox v. Brown, 5 Vet. App. 95 (1993).  
In this regard, the September 1998 private treatment records 
indicate possible etiologies of the veteran's cardiovascular 
disease that do not link it to his service in any way.  
Therefore, since the newly submitted evidence indicates an 
etiological link unrelated to the veteran's service, such 
adverse evidence cannot be relied upon as a basis to reopen a 
claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992).  
Likewise, the 1995 Social Security Administration decision 
and submitted statements from treating physicians merely show 
current disabilities and do not link his arthritis or 
hypertensive cardiovascular disease to service.  Therefore, 
the Board finds this evidence to be cumulative or redundant 
of evidence already of record and it is neither new nor 
material.  38 C.F.R. § 3.156(a).  

Further, the Board acknowledges the veteran's hearing 
testimony in November 2002 and May 2004, expressing his 
belief that his bilateral knee arthritis was caused by an 
injury sustained during active duty service and that he had 
elevated blood pressure values in service.  While he may 
provide statements as a lay affiant as to his observations, 
he is not competent to offer an opinion as to a medical 
diagnosis or medical causation concerning his arthritis or 
hypertensive cardiovascular disease.  This is so because he 
does not have the necessary training and/or expertise, 
himself, to give an opinion on the matter of whether he 
presently has existing arthritis or hypertensive 
cardiovascular disease which had its onset in service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  And, such allegations 
today are the same as they were when the Board denied the 
veteran's claim previously.  The veteran has previously 
contended that he developed bilateral knee arthritis and 
hypertensive cardiovascular disease in service.  So merely 
reiterating these very same allegations is not new evidence.  
See, e.g., Reid v. Derwinski, 2 Vet. App. 312 (1992).  Aside 
from that, his lay assertions, even if new, still would not 
be material.  See Pollard v. Brown, 6 Vet. App. 11, 12 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(implicitly holding that if lay assertions of medical 
causation will not suffice initially to establish a plausible 
basis for the claim, then it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim).  
For these reasons, his statements do not constitute new and 
material evidence.

Service Connection 

Factual Background

An October 1972 service treatment record shows the veteran 
complained of dizzy spells and diarrhea.  He complained of 
low back pain in October 1973 and was diagnosed with a back 
strain.  His service medical records show no other relevant 
complaints, findings, treatment or diagnoses associated with 
DM, IBS , arthritis of the back, anxiety, sinusitis or 
bronchitis.  In his March 1975 medical history report, the 
veteran specifically denied problems with sinusitis, frequent 
indigestion, stomach or intestinal trouble, frequent or 
painful urination, sugar in his urine, arthritis, recurrent 
back pain, depression or excessive worry or nervous trouble 
of any sort.  The accompanying separation examination shows 
that clinical evaluation of his sinuses, abdomen, endocrine 
system, and spine was normal, as was a psychiatric 
evaluation.

VA treatment records, dating from February to December 1987, 
show no relevant complaints, findings, treatment or 
diagnoses.

At his December 1987 VA compensation examination, the veteran 
complained of intermittent back pain with occasional giving 
out.  He gave a history of bronchial asthma and specifically 
denied any history of diabetes.  Examination of his nose and 
sinuses was unremarkable.  Examination of his abdomen 
revealed slight tenderness in the right upper quadrant with 
no appreciated masses and normal bowel sounds.  Examination 
of his spine was unremarkable.  

VA treatment records, dating from March 1988 to April 1991 
show the veteran was initially diagnosed with anxiety attacks 
in December 1990.  In August 1990 he complained of a four-day 
history of diarrhea.  There was no relevant diagnosis.

A December 1991 treatment record from W. H. Pugh, M.D., shows 
diagnoses including asthmatic bronchitis and anxiety state.  

VA treatment records, dating from February 1992 to October 
1993, show the veteran was treated in July and August 1992 
for diagnosed sinus allergies.  An October 1992 medical 
certificate indicates he had a history of sinusitis.  He was 
treated for diagnosed sinus allergies again in July 1993.  In 
October 1993, the veteran was treated for diagnosed anxiety 
attack with hyperventilation.

Treatment records from C. R. Barksdale, III, M.D., dating 
from January 1993 to February 1994, show the veteran was 
treated for diverticulitis in September 1993, which the 
physician associated with IBS.  An October 1993 hospital 
record indicates that the veteran's health problems had all 
developed in the prior ten years.  In December 1993, he was 
diagnosed and treated for bronchitis.  

At the time of his December 1993 VA neurological examination, 
the veteran reported that he had recently been hospitalized 
for panic attacks.  

Treatment records from R. L. Harris, M.D., dating from May 
1994 to March 1999, show that in May 1994, the veteran 
complained of recurrent epigastric pain.  He underwent an 
upper endoscopy which revealed an acute gastritis.  In June 
1994, the veteran complained of occasional cramping lower 
abdominal pain.  The impression included acute erosive 
gastritis, IBS and panic disorder.  Subsequent records show 
ongoing treatment for diagnosed IBS.

A May 1995 Social Security Administration decision, in 
granting the veteran disability benefits, lists severe 
impairments, which include panic attacks and possible IBS.

Treatment records from Jackson Hospital, dating from July 
1994 to December 1996, show he was treated for chronic 
sinusitis in July 1994.  At that time, it was noted that he 
had undergone endoscopic sinus surgery the month before.  In 
February 1995, he was again admitted for chronic right 
maxillary sinusitis and underwent a right maxillary 
antrostomy revision.

Treatment records from W.A. Abernathy, Jr., M.D., dating from 
May 1995 to June 1996, show the veteran complained of 
dizziness and light-headedness of several days' duration in 
May 1995.  He reported that VA had recently informed him that 
his blood sugar levels were elevated.  He stated that he was 
thirsty and drank a lot of fluids, but denied any nocturia or 
urinary frequency.  He denied any prior history of diabetes.  
He also gave a history of panic attacks.  The assessment 
included a history of increased blood sugar that was mildly 
elevated and a history of panic attacks.  

During his October 1996 personal hearing, the veteran 
testified that he last worked in 1993.  He stated that he was 
prevented from working because of persistent sinus problems 
and panic attacks.  He also testified that he had IBS, DM, 
and bronchitis.  He did not link his disabilities to his 
service.

A November 1996 letter from T. H. Cawthon, M.D., indicates 
that he had treated the veteran since 1992 for chronic 
sinusitis.  The veteran continued to require treatment for 
his chronic sinusitis.

In December 1996, the veteran was again admitted to Jackson 
Hospital.  The discharge diagnoses included DM, a history of 
IBS and a history of panic attacks.  

During a December 1998 VA orthopedic examination of his 
service-connected left hand, the veteran denied a history of 
any joint disease.

VA treatment records, dating from July 2000 to March 2003, 
show ongoing treatment, primarily for his HTN and DM.  
However, the records also show he was treated for allergic 
rhinitis in August 2002 and sinus pain in March 2003.

In a November 2001 letter, W. Wicks, M.D., indicates that she 
has treated the veteran since 1996.  She notes that he has a 
cardiomyopathy associated with recurrent episodes of 
congestive heart failure.  His other medical problems 
included:  HTN, insulin-dependent DM, chronic back pain, and 
anxiety.

A November 2001 private upper gastrointestinal series of the 
veteran, shows gastrophageal reflux.  A chest X-ray study 
revealed interval development of cardiomegaly, pulmonary 
venous HTN and interstitial prominence.

A December 2001 consultation report from Alabama Neurological 
Clinic, shows an impression of insulin dependent DM since 
1996.

A February 2002 VA examination for the veteran's diabetes, 
notes his history of the onset of the disease in 1995.  The 
diagnoses included uncontrolled insulin-dependent DM, as well 
as diabetic neuropathy causing numbness in the bilateral 
toes.

A February 2002 neurological consultation report from F. D. 
Kendrick, M.D., notes that the veteran reported intermittent 
low back pain for years.  There was no associated diagnosis.

Treatment records from Baptist Hospital, dating from April to 
August 2002, show he sought treatment in early April and 
complained of frequent diarrhea that had been deemed to be 
related to DM by earlier gastroenterology consults.  The 
admission diagnoses included DM and panic attacks.  Later 
that month, he again sought treatment for gastroesophageal 
reflux disease (GERD) symptoms.  The assessment was GERD and 
severe anxiety.  

A July 2002 treatment record from P. A. Martin, M.D., 
indicates that the veteran specifically stated that he wanted 
an increase in his VA benefits and requested a letter 
indicating that his back disability was a result of service.  
Dr. Martin notes diagnoses of non-insulin dependent diabetes, 
panic attacks and reflux disease.  The assessment also noted 
the veteran complained of low back pain and reported an 
inservice injury.  

During his November 2002 personal hearing, the veteran 
testified that he was initially diagnosed with DM in 1995, 
but that he had been given "pills for diabetes" in service.  
He further testified that he had symptoms of extreme thirst 
and frequent urination in service and sought treatment for 
his thirst.  However, he believed that some of his service 
medical records had been lost.  The veteran also testified 
that he was treated for diarrhea in service.  After his 
discharge he took over-the-counter medication for his 
symptoms until he initially sought treatment from Dr. Harris 
in the late 1980's.  Dr. Harris diagnosed IBS.  He testified 
that his IBS symptoms came and went approximately five to six 
times a year.  The veteran testified that he injured his back 
in service and went on sick call for treatment.  After his 
discharge, he continued to seek treatment for his back and 
was provided a brace by VA.  The veteran also testified that 
he sought treatment in service for his "nerves."  After 
service, he was treated for anxiety by VA in the 1980's and 
prescribed Xanax.  He testified that he also sought inservice 
treatment for sinus problems approximately twice a month, but 
that records of his treatment also appear to have been lost.  
He did not have sinus problems prior to service.  The veteran 
was uncertain regarding whether he had ever been diagnosed 
with Crohn's disease.  

A February 2004 VA compensation examination notes the 
veteran's history of an inservice back injury and subsequent 
back pain.  At the time of the examination, he complained of 
back pain occurring approximately three times a week.  The 
diagnosis was minimal degenerative changes at the L4-L5 
facets of the lumbosacral spine.  The examiner opined that 
the veteran's current back disability was not related to the 
strain he incurred in service.  It was noted that the opinion 
was based on the physical examination as well as the 
veteran's inconsistent history.

During his May 2004 Travel Board hearing before the 
undersigned, the veteran reiterated his testimony at the 
November 2002 hearing, adding that no physicians had 
etiologically connected his current DM to his service.  He 
further testified that he had not been formally diagnosed 
with Crohn's disease.  He testified that he had had 
consistent diarrhea while stationed in Germany during 
service.  He was treated for his symptoms but there were no 
tests performed at the time.  He testified that he injured 
his back in basic training when he fell and that he sought 
treatment for his back from VA in the late 1970's.  He 
believed he had initially been diagnosed with chronic 
sinusitis in the late 1970's or early 1980's.  He testified 
that he first experienced symptoms of bronchitis in the first 
year after his discharge from service.  

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110.  In addition, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis, DM, and psychoses).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Arthritis of the Back

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding arthritis of 
his back.  While the evidence reveals that he currently 
suffers from degenerative changes of the lumbar spine, the 
competent, probative evidence of record does not 
etiologically link his current disability to his service or 
any injury in service.  In fact, the February 2004 examiner 
opines that the veteran's current degenerative changes to the 
lumbar spine are unrelated to his service or the back strain 
he incurred in service.  Moreover, there are no post-service 
treatment records for a lumbar spine disability until many 
years after service.  Despite the veteran's intermittent 
complaints as early as December 1987, the first record of 
actual degenerative changes in his back was in 2004.  This 
evidence is not supportive of the veteran's claim as it does 
not link his current complaints to service.  

While the veteran believes he currently has arthritis of the 
back as a result of an inservice injury, he is not competent 
to provide evidence that requires medical knowledge.  
Grottveit v. Brown, supra.; Espiritu v. Derwinski, supra.  
Accordingly, the claim for service connection for arthritis 
of the back must be denied.

Diabetes Mellitus (DM)

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to service connection for DM.  Initially, there 
is no evidence in his service medical records of any 
complaints, findings, treatment or diagnosis that could be 
associated with DM.  Although the evidence shows that he 
currently has DM that was noted to have elevated blood sugar 
values and 1995 and was diagnosed as early as 1996, more than 
twenty years after the veteran's discharge from service, 
there is no competent medical evidence etiologically linking 
it to his service, or any incident therein.  While the 
veteran believes his currently diagnosed DM had its onset in 
service, he is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.  Accordingly, the claim for 
service connection for DM must be denied.

Crohn's Disease and Irritable Bowel Syndrome (IBS)

A review of all the evidence of record reveals that there is 
no competent medical evidence that the veteran currently has 
any diagnosed Crohn's disease.  In fact, he testified at his 
May 2004 hearing that he had not received a formal diagnosis.  
Service connection is not in order in the absence of any 
residuals or evidence of a disability currently.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Likewise, although there was evidence of a solitary complaint 
of diarrhea in service and that he has a current diagnosis of 
IBS, the record contains no probative medical evidence that 
the veteran's current IBS is causally related to his service 
or any incident therein.  Although he may believe that he 
currently has Crohn's disease or that his currently diagnosed 
IBS is a result of his service, he is not competent to 
provide evidence that requires medical knowledge.  See 
Grottveit v. Brown, supra; Espiritu v. Derwinski, supra.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for Crohn's disease and IBS.  38 C.F.R. § 3.303.

Anxiety Disorder

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to service connection for an anxiety disorder.  
Initially, there is no evidence in his service medical 
records of any complaints, findings, treatment or diagnosis 
that could be associated with an anxiety disorder.  Although 
the evidence shows that he currently has a diagnosed anxiety 
disorder that was treated and diagnosed as early as 1990, 
more than fifteen years after the veteran's discharge from 
service, there is no competent medical evidence etiologically 
linking it to his service, or any incident therein.  While 
the veteran believes he currently has an anxiety disorder as 
a result of service, he is not competent to provide evidence 
that requires medical knowledge.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.  Accordingly, the claim for 
service connection for an anxiety disorder, must be denied.

Sinusitis and Bronchitis

The Board has carefully reviewed the claims files and 
considered the veteran's assertions regarding his claims for 
service connection for sinusitis and bronchitis.  Initially, 
the evidence of record reveals that there is no competent 
medical evidence that the veteran currently has any diagnosed 
bronchitis.  The treatment records indicate that he was last 
treated for bronchitis in 1993.  There is no indication that 
he has had any further complaints, findings, treatment or 
diagnoses associated with bronchitis.  Service connection is 
not in order in the absence of any residuals or evidence of a 
disability currently.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The evidence of record does not indicate 
that he has a current chronic bronchitis disability.  
However, assuming without conceding that the veteran does 
have a current diagnosis of bronchitis, the evidence of 
record still fails to etiologically link any such current 
diagnosis to his service or any incident therein.  While the 
veteran believes he currently has bronchitis as a result of 
service, he is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.  

The evidence record does reveal that he currently suffers 
from chronic sinusitis; however, the competent, evidence of 
record does not etiologically link his current disability to 
his service.  He was diagnosed with sinusitis as early as 
1992, almost twenty years after his discharge from service.  
This evidence is not supportive of the veteran's claim as it 
does not link his current complaints to service.  The veteran 
has failed to provide a medical opinion etiologically linking 
his current sinusitis to his service.  Again, although the 
veteran believes he currently has sinusitis as a result of 
service, he is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.  

Accordingly, the claims for service connection for sinusitis 
and bronchitis must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Increased Evaluation

Factual Background

Compensation pursuant to 38 U.S.C.A. § 1151 was granted for 
dysfunction of the distal nerve of the left middle finger in 
a December 1989 rating decision and a noncompensable rating 
assigned.  A September 1990 Board decision assigned a 10 
percent rating for the veteran's left middle finger 
disability and, most recently, a January 2001 Board decision 
granted a 20 percent rating.  

In August 2001, the veteran raised the current claim for an 
increased evaluation for his dysfunction of the distal nerve 
of the left middle hand.  

VA treatment records, dating from August 2000 to August 2001 
show no relevant complaints, findings, treatment or 
diagnoses.  

A December 2001 evaluation from L. W. Epperson, M.D., notes 
the veteran's prior history regarding the median nerve injury 
and his subsequent development of diabetes and degenerative 
changes in the cervical spine.  The veteran complained of 
numbness and tingling in the left hand.  The examination was 
normal.  There was some mild weakness in the left hand with 
no Tinel's sign over the median nerve.  Cranial nerves were 
normal and his gait was normal.  The impression included 
bilateral carpal tunnel syndrome, and cervical degenerative 
changes of the cervical spine.  The physician could not rule 
out a peripheral neuropathy in the upper extremities.  

At a February 2002 VA compensation examination for his 
diabetes, the veteran relevantly complained of left arm, left 
hand and neck numbness.  However, an examination of his neck 
or upper extremities was not conducted at that time.

A February 2002 evaluation from F.D. Kendrick, M.D., notes 
the veteran's complaints of neck pain and left-hand numbness.  
The physician noted the veteran's prior median nerve injury 
with resultant numbness in the medial nerve distribution.  He 
also noted that a recent MRI scan revealed cervical 
spondylosis at C3-4, C4-5, and C5-6, with significant spinal 
cord compression at the upper levels.  Neurological testing 
revealed no pathologic reflexes.  The reflexes were a little 
diminished which was consistent with the veteran's diabetes.  
There was no detectable motor deficit.  Dr. Kendrick noted 
that the veteran had subjective hypesthesia in the median 
nerve distribution , but that he objectively complained of 
numbness in a nondermatomal pattern in the left hand.  The 
impression was cervical spondylosis and probable significant 
spinal cord compression.

During his November 2002 personal hearing, the veteran 
testified that his left middle finger was sometimes painful 
and sometimes even cramped.  When it cramped, the finger 
would draw up.  The veteran also testified that he was able 
to move the finger and that it was numb and tingling all the 
time.  Finally the veteran testified that his service-
connected disability sometimes affected all the fingers in 
his left hand.

At his February 2004 VA examination, the veteran complained 
of numbness in his left middle finger and sometimes in his 
ring and little fingers.  He also had pain in the ring and 
little fingers.  Occasionally he experienced pain in his 
index finger.  He stated that he could not grip or make a 
fist.  Physical examination revealed no evidence of any 
atrophy of any of the major muscle groups of the left hand.  
The thenar and hypothenar eminences were of good tone and 
well formed.  The left hand grasp appeared to be weaker than 
the right hand grasp.  There was decreased sensation of the 
lateral aspect of the ring finger, with a negative Tinel's 
sign and antecubital fossa and negative Phalen's, reverse 
Phalen's and compression signs of the left wrist.  X-ray 
studies of the left hand revealed no degenerative changes.  
The diagnosis was status post injury to the left median 
nerve.  The examiner opined that the veteran experienced 
minimal dysfunction secondary to his service-connected left 
hand median nerve injury. 

During his May 2004 hearing before the undersigned, the 
veteran testified that he was unable to make a full grip 
because of his service-connected disability and that he was 
also unable to pick up anything too heavy with his left hand.  
He was able to pick up a cup of coffee.  His middle left 
finger stayed numb all the time and sometimes made the other 
fingers feel numb.  Sometimes his finger cramped and 
sometimes it was painful or there was swelling.  The veteran 
testified that he was right-handed.



Analysis

The veteran contends that he is entitled to a higher 
evaluation for his left middle finger distal nerve 
dysfunction than the current rating reflects because he 
believes his disability is more severe.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's service-connected dysfunction of the distal 
nerve of the left middle finger is rated by analogy under 
Diagnostic Code 8515, which provides for the evaluation of 
disability involving the median nerve.  38 C.F.R. §§ 4.20, 
4.124a, Diagnostic Code 8515.  Where there is complete 
paralysis of the median nerve as evidenced by the hand being 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with 
trophic disturbances; a 60 percent evaluation is warranted in 
the minor extremity.  Id.   Severe incomplete paralysis in 
the minor extremity warrants a 40 percent evaluation.  
Incomplete moderate paralysis warrants a 20 percent 
evaluation in the minor extremity.  Id.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  See 38 C.F.R. § 4.120.

The Board has thoroughly reviewed the claims files, and finds 
that that the criteria for an evaluation in excess of 20 
percent under Diagnostic Code 8515 have not been met.  In 
this regard, the Board finds that the veteran has no more 
than moderate incomplete paralysis of the median nerve.  In 
reaching this conclusion, the Board acknowledges the December 
2001 and February 2002 private neurological evaluations, 
which both note the veteran's left hand complaints.  However, 
both evaluations note significant cervical spine disabilities 
unrelated to his service-connected disability.  Moreover, the 
December 2001 evaluation shows examination of the left hand 
revealed some mild weakness in the left hand with no Tinel's 
sign over the median nerve.  Likewise, the February 2002 
private examiner evaluated the veteran primarily for 
nonservice-connected cervical spine disability, but did note 
that while the veteran had subjective hypesthesia in the 
median nerve distribution, he objectively complained of 
numbness in a nondermatomal pattern in the left hand.  
Finally, the February 2004 VA examiner noted that the veteran 
had no more than minimal dysfunction secondary to his 
service-connected left hand median nerve injury.

Based upon the evidence that shows no more than moderate 
incomplete paralysis of the middle finger of the left hand, 
the Board finds that the criteria for an increased evaluation 
have not been met.  Overall, the disability picture is more 
accurately reflected under the criteria for a 20 percent 
rating.  As such, it follows that the criteria for a 40 
percent evaluation have not been met.

Finally, the evidence does not reflect that the veteran's 
dysfunction of the distal nerve of the left middle finger has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standard is 
rendered impracticable.  38 C.F.R. § 3.321(b)(1).




ORDER

New and material evidence having not been received, the claim 
for service connection for hypertensive cardiovascular 
disease is not reopened; the appeal is denied.

New and material evidence having not been received, the claim 
for service connection for bilateral knee and left elbow 
arthritis is not reopened; the appeal is denied.

Service connection for arthritis of the back is denied.

Service connection for DM is denied.

Service connection for Crohn's disease and IBS is denied.

Service connection for an anxiety disorder is denied.

Service connection for sinusitis is denied.

Service connection for bronchitis is denied.

An evaluation in excess of 20 percent for dysfunction of the 
distal nerve of the left middle finger is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


